John I. Purtle, Justice, dissenting. I dissent because I do not believe the appellant is “practicing dentistry” within the meaning of Ark. Stat. Ann. § 72-548 (Supp. 1981). Reduced to its most simple terms the Arkansas State Board of Dental Examiners wants the appellant enjoined from selling teeth unless a dentist receives a commission on such sale. There is no doubt that the board would clearly allow appellant to do exactly the same work he has been doing, except for the free services, provided he ran the business through the account of a practicing dentist. I have no dispute with the board nor the majority opinion that the state may, under its police powers, regulate the practice of dentistry. However, it clearly cannot prohibit a merchant from selling dental cleaners such as toothpaste. The narrow interpretation given by the majority would probably apply to brushing one’s teeth thereby making such action “practicing dentistry.” Clearly, the examination and/or pulling of a child’s tooth, by a parent, is forbidden under the broad terms of the majority’s interpretation of this act. Certainly, the fitting of mouth pieces by coaches and trainers in athletic events is not authorized by one who is not licensed to practice dentistry. The pertinent part of Ark. Stat. Ann. § 72-543 is stated as follows: . . . “practicing dentistry” shall mean and include examination, diagnosis, treatment, repair, prescription and/or surgery of or for any disease, disorder, deficiency, deformity, condition, lesion, injury or pain of the human oral cavity, teeth, gingivae and soft tissues, and the diagnosis, the surgical and adjunctive treatment of the diseases, injuries and defects of the human jaws and associated structures, and shall also include the sale or offer for sale of those articles or services of dentistry enumerated in subsection (A) of Section 12 [§ 72-545] of this Act. The appellant was not treating, repairing, prescribing, performing surgery, or examining the clients for treatment of any kind. Unless he was doing acts which include examination, diagnosis, treatment, repair, prescription and/or surgery, he would not be prohibited from operating under the terms of this statute. There is no claim that he was doing surgery or diagnostic examinations. Neither was he treating his clients for disease, injuries, or defects of the human jaws and associated structures. However, he was probably violating the provisions of Ark. Stat. Ann. § 72-545 (Repl. 1979). This statute prevents any person other than a licensed dentist from selling or delivering to the general public services or goods relating to construction, alteration, repairing, and cleaning or polishing of teeth or bridges. This statute excepted from the prohibition the same acts as long as the services or materials were delivered to or for a licensed dentist. This statute is so broad it would prevent the sale and use of mouth pieces commonly used in athletics to protect participants from injury. One of the most unfortunate aspects of this decision is that it will prohibit the appellant from performing free or low cost services to the needy and elderly in his community. After all, these are people who may be unable to afford the services of a dentist. In any event, I view the statutes regulating the practice of dentistry to include manufacturing false teeth, as unnecessary for the preservation of the health, welfare and safety of the people of Arkansas. There is no dispute but that appellant would be able to continue this same work provided it were to be routed through the office of a dentist. This clearly is not in the interest of the public. I agree that one does not have an absolute right to practice his trade or profession but the Constitution provides that the limitation must bear a reasonable relation to the trade or profession. Dent v. West Virginia, 129 U.S. 114 (1889). The majority rely on the case of Missionary Supporters, Inc. v. Ark. State Bd. of Dental Examiners, 231 Ark. 38, 328 S.W.2d 139 (1959). However, the action sought to be prohibited in that case was the training of missionaries who would do the dental work. In Missionary, the court found that it was uncontroverted that the appellant’s practice clearly came within the terms of the statutes defining the practice of dentistry. It appears to me the action prohibited in the Missionary case was the training of missionaries who, in the course of their studies, practiced dentistry on some 950 patients. I agree that one should not be allowed to set up an unapproved school of dentistry and license anyone who was able to complete a ten to twelve week course. However, when it comes to the simple task of manufacturing a set of false teeth I feel that any person who is able to do so should not be prohibited from doing so. There is no attempt to practice dentistry by such a person. It is much like fitting a pair of shoes or a pair of sunglasses. Certainly, the state would not prohibit a clerk from selling sunglasses or shoes on the basis of infringing upon oculists or podiatrists. As I see it, there is no more danger of an adverse effect to the public by the actions of this appellant than from the clerks last mentioned. I would allow the appellant to manufacture teeth so long as he refrained from the practice of dentistry, as defined under our statutes.